Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

Applicants arguments have been reviewed and are convincing.  As a result the claims dated 5/15/20 are deemed allowable.
The closest piece of prior art is Kleinert and Stokes.   The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and/or hindsight reasoning. Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE M FERREIRA/Examiner, Art Unit 3732                                                                                                                                                                                                        .
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732